             Case 2:21-cv-00645-TSZ Document 13 Filed 07/21/21 Page 1 of 2



 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7      MICHELLE D. DAVIS,

 8                          Plaintiff,
                                                       C21-645 TSZ
 9            v.
                                                       MINUTE ORDER SETTING TRIAL
10      THE PRUDENTIAL INSURANCE                       DATE AND RELATED DATES
        COMPANY OF AMERICA,
11
                            Defendant.
12
          Having reviewed the parties’ Joint Status Report, docket no. 12, indicating that the
13 dispute in this matter is governed by the Employee Retirement Income Security Act of
   1974 (“ERISA”), the Court sets the following dates and deadlines:
14
          BENCH TRIAL DATE (1-2 days)                         September 19, 2022
15         Deadline for filing administrative record           August 20, 2021
16         Deadline for filing any motion to conduct
           limited discovery (such motion to be noted
17         for the third Friday after filing)                  September 9, 2021

18         Deadline for filing any dispositive motion,
           which shall not exceed thirty (30) pages
19         in length, and which shall be noted for
           the date the response is due; no reply brief
20         shall be filed unless requested by the Court        March 18, 2022

21         Deadline for filing any response to any
           dispositive motion; such response shall not
22         exceed thirty (30) pages in length                  April 22, 2022

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 1
              Case 2:21-cv-00645-TSZ Document 13 Filed 07/21/21 Page 2 of 2



 1          All motions related to expert witnesses, if
            any, (e.g., Daubert motions) must be filed by          June 30, 2022
 2
            Agreed pretrial order due                              September 2, 2022
 3
            Trial briefs and proposed findings of fact             September 2, 2022
 4          and conclusions of law due

            Pretrial conference scheduled for 10:00 a.m. on        September 9, 2022
 5
           The dates and deadlines set forth herein are firm and can be changed only by order
 6 of the Court. The Court will alter this case schedule only upon good cause shown.
   Counsel must be prepared to begin trial on the date scheduled, but should understand that
 7 the trial might have to await the completion of other cases.

 8         The administrative record shall be filed under seal via the Case Management and
   Electronic Case Files (“CM/ECF”) system. A working copy of the administrative record
 9 must be provided to the Court at the time any dispositive motion is filed or at the time
   trial briefs are submitted, whichever occurs first. The working copy shall be three-hole
10 punched, appropriately tabbed, and bound by rubbers bands or clips.

11           If this case settles, counsel shall immediately notify Chambers at (206) 370-8830;
     failure to do so constitutes grounds for sanctions. See Local Civil Rule 11(b).
12
            A copy of this Minute Order shall be sent to all counsel of record.
13
            Dated this 21st day of July, 2021.
14
                                                         Ravi Subramanian
15
                                                         Clerk
16
                                                         /s/ Gail Glass
                                                         Deputy Clerk
17

18

19

20

21

22

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 2
